
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.5


TRANSMONTAIGNE SERVICES INC.
LONG-TERM INCENTIVE PLAN


        1.     Plan. The TransMontaigne Services Inc. Long-Term Incentive Plan
(the "Plan") was adopted by TransMontaigne Services Inc. (the "Company") to
reward certain employees, consultants and directors of the Company and the
Company's Affiliates who perform services for TransMontaigne Partners L.P. (the
"Partnership") or its Affiliates by enabling them to acquire Units of the
Partnership and/or through the provision of cash payments.

        2.     Objectives. This Plan is designed to enhance the ability of the
Company and its Affiliates to attract and retain employees, directors and
consultants whose services are key to the growth and profitability of the
Partnership and its Affiliates, to encourage the sense of proprietorship among
such persons and to stimulate the active interest of such persons in the
development and financial success of the Partnership and its Affiliates. These
objectives are to be accomplished by making Awards under this Plan and thereby
providing Participants with a proprietary interest in the growth and performance
of the Partnership.

        3.     Definitions. As used herein, the terms set forth below shall have
the following respective meanings:

        "Affiliate" means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term "control" means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.

        "Award" means the grant of any Option, Unit Appreciation Right,
Restricted Unit or Phantom Unit, whether granted singly, in combination or in
tandem, to a Participant pursuant to such applicable terms, conditions and
limitations as the Committee may establish in order to fulfill the objectives of
the Plan.

        "Award Agreement" means any written agreement between the Company and a
Participant setting forth the terms, conditions and limitations applicable to an
Award.

        "Board" means the Board of Directors of the General Partner.

        "Code" means the Internal Revenue Code of 1986, as amended from time to
time.

        "Committee" means the Board, the Compensation Committee of the Board or
such other committee of the Board as is designated by the Board to administer
the Plan.

        "Company" means TransMontaigne Services Inc.

        "Consultant" means an individual, other than an Employee or a
Non-Employee Director, providing bona fide services to the Partnership, the
Company or any of their Affiliates as a consultant or advisor, as applicable,
provided that such individual is a natural person and that such services are not
in connection with the offer or sale of securities in a capital-raising
transaction and do not directly or indirectly promote or maintain a market for
any securities of the Partnership.

        "Distribution Equivalents" means a contingent right, granted in tandem
with a specific Phantom Unit, to receive an amount in cash equal to the cash
distributions made by the Partnership with respect to a Unit during the
Restriction Period applicable to the Phantom Unit.

        "Employee" means an employee of the General Partner, the Company, the
Partnership or any of their Affiliates who performs services for the Company or
for the Partnership and its Affiliates.

        "Fair Market Value" means, as of any date and in respect of any Units,
the closing sales price of a Unit on the applicable date (or, if there is no
trading in the Units on such date, the closing sales price

--------------------------------------------------------------------------------




on the last date the Units were traded) as reported in The Wall Street Journal
(or other reporting service approved by the Committee). In the event Units are
not publicly traded at the time a determination of Fair Market Value is required
to be made hereunder, the determination of Fair Market Value shall be made in
good faith by the Committee.

        "General Partner" means TransMontaigne GP L.L.C.

        "Non-Employee Director" means an individual, other than an Employee or
Consultant, serving as a member of the Board of Directors of the General Partner
or the Company.

        "Option" means a right to purchase a specified number of Units at a
specified price.

        "Participant" means an Employee, Consultant or Non-Employee Director to
whom an Award has been made under this Plan.

        "Partnership" means TransMontaigne Partners L.P.

        "Person" means an individual or a corporation, limited liability
company, partnership, joint venture, trust, unincorporated organization,
association, governmental agency or political subdivision thereof or other
entity.

        "Phantom Unit" means a phantom (notional) unit granted under the Plan
which upon vesting entitles the Participant to receive a Unit or, subject to
compliance with Section 17, an amount of cash equal to the Fair Market Value of
a Unit, whichever is determined by the Committee.

        "Restricted Unit" means any Unit that is subject to such restrictions or
forfeiture provisions as are established by the Committee.

        "Restriction Period" means a period of time established by the Committee
during which an Award remains subject to forfeiture or is not exercisable by the
Participant.

        "Unit" means a common unit of the Partnership.

        "Unit Appreciation Right" means a right to receive a payment, in Units,
cash or a combination thereof as determined by the Committee, equal to the
excess of the Fair Market Value or other specified valuation of a specified
number of Units on the date the right is exercised over a specified strike
price, in each case, as determined by the Committee.

        4.     Participation. Individuals eligible to participate and receive
Awards under the Plan are those Employees, Consultants and Non-Employee
Directors selected by the Committee in its discretion.

        5.     Units Available for Awards. Subject to the provisions of
paragraph 14 hereof, initially there shall be available for Awards under this
Plan, granted wholly or partly in Units (including rights or options that may be
exercised for or settled in Units), 200,000 Units, which amount shall
automatically increase on January 1 of each calendar year by two percent of the
total number of common and subordinated units of the Partnership outstanding at
the end of the Partnership's preceding fiscal year. Any Units delivered pursuant
to an Award shall consist, in whole or in part, of Units acquired in the open
market, from any Affiliate, the Company, the Partnership or any other Person, or
any combination of the foregoing, as determined by the Committee in its
discretion. The number of Units that are the subject of Awards under this Plan,
that are cancelled, forfeited, terminated or expire unexercised, shall again
immediately become available for Awards hereunder. The number of Units reserved
for issuance under the Plan shall be reduced only to the extent that Units are
actually issued in connection with the exercise or settlement of an Award. The
Committee may from time to time adopt and observe such procedures concerning the
counting of Units against the Plan maximum as it may deem appropriate. The Board
and the appropriate officers of the General Partner shall from time to time take
whatever actions are necessary to file any required documents with governmental

2

--------------------------------------------------------------------------------




authorities, stock exchanges and transaction reporting systems to ensure that
Units are available for issuance pursuant to Awards.

        6.     Administration

        (a)   Authority of the Committee. Subject to the provisions hereof, the
Committee shall have full and exclusive power and authority to administer this
Plan and to take all actions that are specifically contemplated hereby or are
necessary or appropriate in connection with the administration hereof. The
Committee shall also have full and exclusive power to interpret this Plan and to
adopt such rules, regulations and guidelines for carrying out this Plan as it
may deem necessary or proper, all of which powers shall be exercised in the best
interests of the General Partner, the Company and the Partnership and in keeping
with the objectives of this Plan. The Committee may, in its discretion, provide
for the extension of the exercisability of an Award, accelerate the vesting or
exercisability of an Award, eliminate or make less restrictive any restrictions
contained in an Award, waive any restriction or other provision of this Plan or
an Award or otherwise amend or modify an Award in any manner that is (i) not
adverse to the Participant to whom such Award was granted, (ii) consented to by
such Participant or (iii) authorized by paragraph 14(c) hereof; provided,
however, that no such action shall permit the term of any Option to be greater
than ten years from the applicable grant date. The Committee may correct any
defect or supply any omission or reconcile any inconsistency in this Plan or in
any Award in the manner and to the extent the Committee deems necessary or
desirable to further the Plan purposes. Any decision of the Committee in the
interpretation and administration of this Plan shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned.

        (b)   Indemnity. No member of the Committee or officer of the General
Partner to whom the Committee has delegated authority in accordance with the
provisions of paragraph 7 of this Plan shall be liable for anything done or
omitted to be done by him or her, by any member of the Committee or by any
officer of the General Partner in connection with the performance of any duties
under this Plan, except for his or her own willful misconduct or as expressly
provided by statute.

        7.     Delegation of Authority. The Committee may delegate to the Chief
Executive Officer and to other senior officers of the General Partner its duties
under this Plan pursuant to such conditions or limitations as the Committee may
establish; provided, however, that the Chief Executive Officer may not grant
Awards to, or take any action with respect to any Award previously granted to,
himself, a person who is an officer subject to Rule 16b-3 of the Exchange Act,
or a member of the Board.

        8.     Awards. The Committee shall determine the type or types of Awards
to be made under this Plan and shall designate from time to time the
Participants who are to be the recipients of such Awards. Each Award shall be
embodied in an Award Agreement, which shall contain such terms, conditions and
limitations as shall be determined by the Committee in its sole discretion.
Awards may consist of those listed in this paragraph 8 and may be granted
singly, in combination or in tandem. Awards may also be made in combination or
in tandem with, in replacement of, or as alternatives to, grants or rights under
this Plan or any other plan of the Partnership, the Company or any of their
Affiliates, including the plan of any acquired entity; provided that, except as
contemplated in paragraph 14 hereof, no Option may be issued in exchange for the
cancellation of an Option with a higher exercise price nor may the exercise
price of any Option be reduced. All or part of an Award may be subject to
conditions established by the Committee, which may include, but are not limited
to, continuous service with the Partnership, the Company and/or their
Affiliates, achievement of specific business objectives, increases in specified
indices, attainment of specified growth rates and other comparable measurements
of performance. Upon the termination of employment by a Participant who is an
Employee or upon the termination of service by a Participant who is a Consultant
or a

3

--------------------------------------------------------------------------------




Non-Employee Director, any unexercised, deferred, unvested or unpaid Awards
shall be treated as set forth in the applicable Award Agreement.

        (a)   Options. An Award may be in the form of an Option. The price at
which Units may be purchased upon the exercise of an Option shall be not less
than the Fair Market Value of the Units on the date of grant. The term of an
Option shall not exceed ten years from the date of grant. Subject to the
foregoing provisions, the terms, conditions and limitations applicable to any
Options awarded pursuant to this Plan, including the term of any Options and the
date or dates upon which they become exercisable, shall be determined by the
Committee.

        (b)   Unit Appreciation Rights. An Award may be in the form of a Unit
Appreciation Right. The strike price for a Unit Appreciation Right shall not be
less than the Fair Market Value of the Units on the date on which the Unit
Appreciation Right is granted. The term of a Unit Appreciation Right shall not
exceed ten years from the date of grant. Subject to the foregoing limitations,
the terms, conditions and limitations applicable to any Unit Appreciation Rights
awarded pursuant to this Plan, including the term of any Unit Appreciation
Rights and the date or dates upon which they become exercisable, shall be
determined by the Committee.

        (c)   Restricted Units. An Award may be in the form of a Restricted
Unit. The Committee shall have the authority to determine the number of
Restricted Units to be granted to a Participant, the Restriction Period, the
conditions under which the Restricted Units may become vested or forfeited,
which may include, without limitation, accelerated vesting upon the achievement
of specified performance objectives, and such other terms and conditions as the
Committee may establish with respect to such Awards, including whether cash
distributions with respect to such Restricted Units are subject to forfeiture
restrictions.

        (d)   Phantom Units. An Award may be in the form of Phantom Units. The
Committee shall have the authority to determine the number of Phantom Units to
be granted to a Participant, the Restriction Period, the conditions under which
the Phantom Units may become vested or forfeited, which may include, without
limitation, accelerated vesting upon the achievement of specified performance
objectives, and such other terms and conditions as the Committee may establish
with respect to such Awards, including whether Distribution Equivalents are
granted with respect to such Phantom Units.

        9.     Award Payment and Distributions.

        (a)   General. Payment of Awards may be made in the form of cash or
Units, or a combination thereof, and may include such restrictions as the
Committee shall determine, including, in the case of Units, restrictions on
transfer and forfeiture provisions. Notwithstanding anything in the Plan or any
Award Agreement to the contrary, delivery of Units pursuant to the exercise or
vesting of an Award may be deferred for any period during which, in the good
faith determination of the Committee, the Company or the General Partner, as
applicable, is not reasonably able to obtain Units to deliver pursuant to such
Award without violating the rules or regulations of any applicable law or
securities exchange. If payment of an Award is made in the form of Restricted
Units, the applicable Award Agreement relating to such Units shall specify
whether certificates evidencing such Units are to be issued at the beginning or
end of the Restriction Period. In the event that certificates are to be issued
at the beginning of the Restriction Period, the certificates evidencing such
Units (to the extent that such Units are so evidenced) shall contain appropriate
legends and restrictions that describe the terms and conditions of the
restrictions applicable thereto. In the event that Units are to be issued at the
end of the Restriction Period, the right to receive such Units shall be
evidenced by book entry registration or in such other manner as the Committee
may determine.

4

--------------------------------------------------------------------------------



        (b)   Deferral. With the approval of the Committee, amounts payable in
respect of Awards may be deferred and paid either in the form of installments or
as a lump-sum payment; provided, however, that if deferral is permitted, each
provision of the Award shall be interpreted to permit the deferral only as
allowed in compliance with the requirements of Section 409A of the Code and any
provision that would conflict with such requirements shall not be valid or
enforceable. The Committee intends that any Awards under the Plan satisfy the
requirements of Section 409A of the Code to avoid imposition of applicable taxes
thereunder. The Committee may permit selected Participants to elect to defer
payments of some or all types of Awards in accordance with procedures
established by the Committee. Any deferred payment of an Award, whether elected
by the Participant or specified by the Award Agreement or by the Committee, may
be forfeited if and to the extent that the Award Agreement so provides.

        (c)   Distributions and Interest. Rights to Distribution Equivalents or
other distributions may be extended to and made part of any Award consisting of
or denominated in Units, subject to such terms, conditions and restrictions as
the Committee may establish. The Committee may also establish rules and
procedures for the crediting of interest on deferred cash payments and
Distribution Equivalents for Awards consisting of or denominated in Units.

        (d)   Consideration. Awards may be granted for such consideration as the
Committee determines, including, without limitation, service or such minimal
cash consideration as may by required by applicable law.

        10.   Option Exercise. The price at which Units may be purchased under
an Option shall be paid in full at the time of exercise in cash or, if elected
by the Participant and approved by the Committee, the Participant may purchase
such Units by means of tendering Units already owned or surrendering another
Award, including Restricted Units, valued at Fair Market Value on the date of
exercise, or any combination thereof. The Committee shall determine acceptable
conditions and methods for Participants to tender Units or other Awards. The
Committee may provide for procedures to permit the exercise or purchase of such
Awards by use of the proceeds to be received from the sale of Units issuable
pursuant to an Award. Unless otherwise provided in the applicable Award
Agreement, in the event Restricted Units are tendered as consideration for the
exercise of an Option, a number of the Units issued upon the exercise of the
Option equal to the number of Restricted Units used as consideration therefor
shall be subject to the same restrictions as the Restricted Units so submitted
as well as any additional restrictions that may be imposed by the Committee.

        11.   Taxes. The Company shall have the right to deduct applicable taxes
from any Award payment and withhold, at the time of delivery or vesting of cash
or Units under this Plan, an appropriate amount of cash or number of Units or a
combination thereof for payment of taxes required by law or to take such other
action as may be necessary in the opinion of the Company to satisfy all
obligations for withholding of such taxes. The Committee may also permit
withholding to be satisfied by the transfer to the Company, the General Partner
or any Affiliate of Units theretofore owned by the holder of the Award with
respect to which withholding is required. If Units are used to satisfy tax
withholding, such Units shall be valued based on the Fair Market Value when the
tax withholding is required to be made.

        12.   Amendment, Modification, Suspension or Termination. Except as
required by applicable law or the rules of the principal securities exchange on
which the Units are traded, the Board of Directors of the Company may, subject
to ratification by the Board, amend, modify, suspend or terminate this Plan for
the purpose of meeting or addressing any changes in legal requirements or for
any other purpose permitted by law including increasing the number of Units
available for Awards under the Plan without the consent of any partner,
Participant, other holder or beneficiary of an Award or other Person; provided,
however, that no amendment or alteration that would adversely affect the rights
of any

5

--------------------------------------------------------------------------------




Participant under any Award previously granted to such Participant shall be made
without the consent of such Participant.

        The Committee may waive any conditions or rights under, amend any terms
of, or alter any Award theretofore granted, provided no change in any Award
shall materially reduce the benefit to a Participant without the consent of such
Participant.

        13.   Assignability. Unless otherwise determined by the Committee in the
Award Agreement, no Award or any other benefit under this Plan shall be
assignable or otherwise transferable. Any attempted assignment of an Award or
any other benefit under this Plan in violation of this paragraph 13 shall be
null and void.

        14.   Adjustments.

        (a)   The existence of outstanding Awards shall not affect in any manner
the right or power of the General Partner to make or authorize any or all
distributions, adjustments, recapitalizations, reorganizations or other changes
in the Units or other interests in the Partnership or its business or any merger
or consolidation of the Partnership, or any issue of bonds or debentures or the
dissolution or liquidation of the Partnership, or any sale or transfer of all or
any part of its assets or business, or any other act or proceeding of any kind,
whether or not of a character similar to that of the acts or proceedings
enumerated above.

        (b)   If the Committee determines that any distribution (whether in the
form of cash, Units, other securities, or other property), re-capitalization,
split, reverse split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, or exchange of Units or other securities of the
Partnership, issuance of warrants or other rights to purchase Units or other
securities of the Partnership, or other similar transaction or event affects the
Units such that an adjustment is determined by the Committee to be appropriate
in order to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan, then the Committee shall,
in such manner as it may deem equitable, adjust any or all of:

        (i)    the number and type of Units (or other securities or property)
with respect to which Awards may be granted;

        (ii)   the number and type of Units (or other securities or property)
subject to outstanding Awards; and

        (iii)  if deemed appropriate, make provision for a cash payment to the
holder of an outstanding Award; provided, that the number of Units subject to
any Award will always be a whole number.

        (c)   The Committee is hereby authorized to make adjustments in the
terms and conditions of, and the criteria included in, Awards in recognition of
unusual or nonrecurring events (including, without limitation, the events
described in Section 14(b) of the Plan) affecting the Partnership or the
financial statements of the Partnership, or of changes in applicable laws,
regulations, or accounting principles, whenever the Committee determines that
such adjustments are appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan.

        15.   Restrictions. No Units or other form of payment shall be issued
with respect to any Award unless the Company shall be satisfied based on the
advice of its counsel that such issuance will be in compliance with applicable
federal and state securities laws. Certificates evidencing Units delivered under
this Plan (to the extent that Units are so evidenced) may be subject to such
stop transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations and other requirements of the Securities and
Exchange Commission, any securities exchange or transaction reporting system
upon which the Units are then listed or to which it is admitted for quotation
and any

6

--------------------------------------------------------------------------------



applicable federal or state securities law. The Committee may cause a legend or
legends to be placed upon such certificates (if any) to make appropriate
reference to such restrictions.

        16.   Unfunded Plan. Insofar as it provides for Awards of cash, Units or
rights thereto, this Plan shall be unfunded. Although bookkeeping accounts may
be established with respect to Participants who are entitled to cash, Units or
rights thereto under this Plan, any such accounts shall be used merely as a
bookkeeping convenience. The Company shall not be required to segregate any
assets that may at any time be represented by cash, Units or rights thereto, nor
shall this Plan be construed as providing for such segregation, nor shall the
Company, the Board or the Committee be deemed to be a trustee of any cash, Units
or rights thereto to be granted under this Plan. Any liability or obligation of
the Company to any Participant with respect to an Award of cash, Units or rights
thereto under this Plan shall be based solely upon any contractual obligations
that may be created by this Plan and any Award Agreement, and no such liability
or obligation of the Company shall be deemed to be secured by any pledge or
other encumbrance on any property of the Company. Neither the Company nor the
Board nor the Committee shall be required to give any security or bond for the
performance of any obligation that may be created by this Plan.

        17.   Code Section 409A. Notwithstanding anything in this Plan to the
contrary, if any Plan provision or Award under the Plan would result in the
imposition of an applicable tax under Code Section 409A and related regulations
and Treasury pronouncements ("Section 409A"), that Plan provision or Award will
be reformed to avoid imposition of the applicable tax and no action taken to
comply with Section 409A shall be deemed to adversely affect the Participant's
rights to an Award or to require the Participant's consent.

        18.   Severability. If any provision of the Plan or any Award is or
becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any Person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable laws, or if it cannot
be construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, Person or Award and the remainder of the Plan
and any such Award shall remain in full force and effect.

        19.   No Fractional Units. No fractional Units shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
whether cash, other securities, or other property shall be paid or transferred
in lieu of any fractional Units or whether such fractional Units or any rights
thereto shall be canceled, terminated, or otherwise eliminated.

        20.   Facility Payment. Any amounts payable hereunder to any person
under legal disability or who, in the judgment of the Committee, is unable to
properly manage his financial affairs, may be paid to the legal representative
of such person, or may be applied for the benefit of such person in any manner
which the Committee may select, and the Company shall be relieved of any further
liability for payment of such amounts.

        21.   Governing Law. This Plan and all determinations made and actions
taken pursuant hereto, to the extent not otherwise governed by mandatory
provisions of the Code or the securities laws of the United States, shall be
governed by and construed in accordance with the laws of the State of Colorado
without giving effect to any choice or conflict of law provision or rule
(whether of such state or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than such state.

        22.   Effectiveness. This Plan shall be effective on the date it is
ratified by the Board following its adoption by the Board of Directors of the
Company, and shall continue until the first to occur of the date the Plan is
terminated, the date Units are no longer available for grants of Awards under
the Plan, or the date that is ten years after the initial adoption of the Plan.

7

--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, TransMontaigne Services Inc. has caused this Plan to
be executed by its duly authorized officer, effective as provided herein.


 
 
TRANSMONTAIGNE SERVICES INC.
 
 
By:
 
/s/  RANDALL J. LARSON      

--------------------------------------------------------------------------------

    Title:   Executive Vice President     Date:   May 27, 2005
ATTEST: Erik B. Carlson
 
 
 
 
DATE: May 27, 2005
 
 
 
 

8

--------------------------------------------------------------------------------





QuickLinks


TRANSMONTAIGNE SERVICES INC. LONG-TERM INCENTIVE PLAN
